      Case 4:19-cv-00968 Document 34 Filed on 12/12/19 in TXSD Page 1 of 7



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

 BHANDARA FAMILY LIVING TRUST,                         §
                                                       §
         Plaintiff,                                    §
                                                       §
 v.                                                    §
                                                       §
 UNDERWRITERS AT LLOYD’S,                              §
 LONDON F/K/A CERTAIN                                  §
 UNDERWRITERS AT LLOYD’S,                              §       CIVIL ACTION NO. 4:19-cv-968
 LONDON, INDIAN HARBOR                                 §
 INSURANCE COMPANY, QBE                                §
 SPECIALTY INSURANCE COMPANY,                          §
 STEADFAST INSURANCE COMPANY,                          §
 GENERAL SECURITY INDEMNITY                            §
 COMPANY OF ARIZONA, UNITED                            §
 SPECIALTY INSURANCE COMPANY,                          §
 LEXINGTON INSURANCE COMPANY,                          §
 OLD REPUBLIC UNION INSURANCE                          §
 COMPANY, AMRISC, LLC, AND US                          §
 RISK, LLC,                                            §
                                                       §
         Defendants.                                   §


    INSURER DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE OPPOSING
 INSURER DEFENDANTS’ OPPOSED MOTION FOR PROTECTIVE ORDER FROM
          DISCOVERY SERVED WHILE THE COURT’S RULING ON
                     ARBITRATION IS PENDING

        Insurer Defendants respectfully submit this Reply to Plaintiff’s Response Opposing Insurer

Defendants’ Motion for Protective Order from Discovery Served While the Court’s Ruling on

Arbitration is Pending and would show as follows:

     I.  THE SOUTHERN DISTRICT OF TEXAS RECENTLY HELD THAT
 DISCOVERY SHOULD BE STAYED WHILE THE COURT CONSIDERS WHETHER
         TO COMPEL ARBITRATION UNDER THE CONVENTION

        The same issues present in this motion were litigated recently in Judge Eskridge’s Court in

Civil Action No. 4:19-cv-00974, 5556 Gasmer Management, LLC v. Certain Underwriters at


 INSURER DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE OPPOSING INSURER DEFENDANTS’ OPPOSED MOTION FOR   PAGE 1
 PROTECTIVE ORDER FROM DISCOVERY SERVED WHILE THE COURT’S RULING ON ARBITRATION IS PENDING
 1005704-v1/13407-032000
         Case 4:19-cv-00968 Document 34 Filed on 12/12/19 in TXSD Page 2 of 7



Lloyd’s London Subscribing Severally to Certificate No. AMR-54038-02, et al. In Gasmer, the

Insurer Defendants moved to compel arbitration under the United Nations Convention on the

Recognition and Enforcement on Foreign Arbitral Awards (the “Convention”). 1 The plaintiff

insured served the same basic discovery, and the parties made the same arguments for and against

staying discovery while the Court’s ruling on arbitration was pending. 2 Judge Eskridge determined

that all discovery should be stayed pending the Court’s ruling on arbitration: 3




Because this case is no different than Gasmer, the Court should follow Judge Eskridge’s reasoning

in staying discovery while the motion to compel arbitration is pending.

    II. FEDERAL CASE LAW SUPPORTS THE ISSUANCE OF A PROTECTIVE ORDER
               WHILE A MOTION TO COMPEL ARBITRATION IS PENDING

           In response to the Motion for Protective Order, Bhandara cites three cases from other courts

where the courts have purportedly allowed discovery to proceed while a motion to compel

arbitration is pending. 4 None of the cases are persuasive. First, the court in Campanile Investments

LLC v. Westmoreland Equity Fund LLC allowed discovery while the Court took the motion to

compel arbitration under advisement, but it did so with no analysis under Rule 26(c) because the


1
    App. 037–055 (Exhibit I).
2
    Id.; App. 056–084 (Exhibit J).
3
    App. 085–86 (Exhibit K).
4
    Response Br. [Doc #27], at 3.


    INSURER DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE OPPOSING INSURER DEFENDANTS’ OPPOSED MOTION FOR   PAGE 2
    PROTECTIVE ORDER FROM DISCOVERY SERVED WHILE THE COURT’S RULING ON ARBITRATION IS PENDING
    1005704-v1/13407-032000
         Case 4:19-cv-00968 Document 34 Filed on 12/12/19 in TXSD Page 3 of 7



resisting party never moved for a protective order while arbitration was pending. No. SA-17-

CV-00337-FB, 2019 WL 1865287, at *1 (W.D. Tex. Apr. 25, 2019). 5 Likewise, the court in

Tominack v. Capouillez overruled Defendants’ procedural objections to discovery, but it did so

without Defendants moving for a Rule 26(c) protective order while arbitration was pending. No.

5:13-CV-121, 2013 WL 6672797, at *1 (N.D.W. Va. Dec. 18, 2013). 6

           The only case that Bhandara cites that involves any substantive arguments for a motion for

protective order while arbitration is pending is Flecha v. Neighbors Moving Services, Inc., 944 F.

Supp. 2d 1201 (S.D. Fla. 2013). 7 There, the court allowed discovery to proceed while arbitration

was pending, reasoning primarily that if the Court later denied the motion to compel arbitration

and the case remained in the federal court, the case management deadlines would have to be

extended because there was little time left for discovery. Id. at 1203. But that reasoning does not

apply here because there are no circumstances where the Court will retain jurisdiction over the

matter. This case was removed to federal court because the parties’ arbitration clause was subject

to the Convention.” 8 If the arbitration clause is enforceable, the Court will compel the case to

arbitration. However, if the arbitration clause is unenforceable, there is no basis for federal

jurisdiction, the case will be remanded, and all discovery will take place in state court. See Ruiz




5
  App. 126–27 (Exhibit Q). Upon review of the docket sheet, Plaintiffs moved to compel answers to interrogatories
and request for production. App. 087–103 (Exhibit L). Defendant’s apparent only argument for resisting discovery
was that Plaintiffs did not fully answer his discovery. App. 104–114 (Exhibit M). Defendant, who was pro se, never
filed a response to the motion to compel. App. 087–103 (Exhibit L).
6
  App. 128–32 (Exhibit R). Rather than filing a motion for protective order, Defendants filed a bare-bones motion to
stay discovery. App. 115–19 (Exhibit N). Moreover, Defendants filed this motion after responding to discovery. Id.
7
  Bhandara also cites Stanissis v. Dynacorp International, LLC, but Stanissis deals with a motion to stay discovery
pending a ruling on a 12(b)(6) motion to dismiss, which is not the situation here. No. 3:14-CV-2736-D, 2014 WL
7183942, at *1 (N.D. Tex. Dec. 17, 2014). App. 133–34 (Exhibit S)
8
    Notice of Removal [Doc. #1].


    INSURER DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE OPPOSING INSURER DEFENDANTS’ OPPOSED MOTION FOR       PAGE 3
    PROTECTIVE ORDER FROM DISCOVERY SERVED WHILE THE COURT’S RULING ON ARBITRATION IS PENDING
    1005704-v1/13407-032000
         Case 4:19-cv-00968 Document 34 Filed on 12/12/19 in TXSD Page 4 of 7



v. Carnival Corp., 754 F. Supp. 2d 1328, 1331 (S.D. Fla. 2010) (“Absent a valid arbitration clause

under the Convention, this Court lacks subject matter jurisdiction over this action.”).

           Moreover, the Flecha case does not overrule or distinguish the multiple cases cited by

Insurance Defendants that hold that a court should stay discovery while it decides a motion to

compel arbitration. 9 As the Fourth Circuit noted, “[a] party confronted with a claim of arbitrability

may pursue an order insulating it from discovery that could not be had if the underlying claim is

properly the subject of arbitration.” Maxum Foundations, Inc. v. Salus Corp., 779 F.2d 974, 983

(4th Cir. 1985). Therefore, the Court should follow the greater weight of authority and stay

discovery while the Insurer Defendants’ Motion to Compel Arbitration is pending.

                 III. PLAINTIFF HAS NO BASIS FOR ITS REMAINING ARGUMENTS

           After citing a handful of cases that do not apply to the situation, Bhandara next makes

several scattershot arguments for denying the motion for protection. First, Bhandara argues that

the discovery requests do no more than ask for the same information required by the Rule 26(a)(1)

disclosures and that the Insurer Defendants should have to answer these requests since the Insurer

Defendants supposedly failed to adequately complete their disclosures. 10 But even if Bhandara is

correct that the disclosures are inadequate (and Bhandara is not), its remedy is a motion to compel

the disclosures—and not the issuance of duplicative interrogatories. See Sistrunk v. Haddox, No.

18-CV-0516, 2019 WL 626141, at *1 (W.D. La. Feb. 13, 2019) (“If Plaintiffs are dissatisfied with

a party’s response to interrogatories or requests for production, Plaintiffs’ remedy is to file a




9
  Insurer Defendants’ Opposed Motion for Protective Order [Doc #29]. Admittedly, there is little case law on the
subject because most motions to stay discovery pending arbitration are denied as moot because they are decided at the
same time as the motion to compel arbitration. See, e.g., James v. Conceptus, Inc., 851 F. Supp. 2d 1020, 1039 (S.D.
Tex. 2012).
10
     Response Br. [Doc #27], at 4–5.

 INSURER DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE OPPOSING INSURER DEFENDANTS’ OPPOSED MOTION FOR           PAGE 4
 PROTECTIVE ORDER FROM DISCOVERY SERVED WHILE THE COURT’S RULING ON ARBITRATION IS PENDING
 1005704-v1/13407-032000
         Case 4:19-cv-00968 Document 34 Filed on 12/12/19 in TXSD Page 5 of 7



motion to compel, not complicate the discovery process with duplicative Rule 45 subpoenas

requesting the same information.”). 11

           Second, Bhandara argues that the Insurer Defendants failed to meet their burden to

demonstrate that the discovery requests are unduly burdensome since it would only take 70 hours

to respond to them. 12 But any amount of hours can be unduly burdensome if Bhandara has no

need for the information, and Bhandara does not need the information since the case will either be

compelled to arbitration or remanded to state court. See Perforaciones Exploracion Y Produccion

v. Seacor Holdings Inc, No. CV G-05-419, 2007 WL 9718287, at *2 (S.D. Tex. July 23, 2007)

(“Plaintiffs have not convinced the Court that they need this information, and expending man hours

to produce documents that are unnecessary is an undue burden and expense.”). 13 Moreover, the

greater undue burden is not the hours spent but “losing the benefits of arbitration should discovery

continue and they [the defendants] prevail on their motion to compel arbitration.” Brown v. CMH

Mfg., Inc., No. CIV.A. 2:13-31404, 2014 WL 2973349, at *2 (S.D.W. Va. July 2, 2014). 14

           Finally, Bhandara argues that there is no burden to Insurer Defendants since the discovery

requests will be served in the arbitration if it is compelled. 15 Such an argument, though, is not

only speculative but is contrary to the weight of federal case law determining that it is proper to

stay discovery while a motion to compel arbitration is pending. See discussion supra Part II.

Moreover, this argument is contrary to Bhandara’s agreement that discovery should be conducted



11
     App. 135 (Exhibit T)
12
     Response Br. [Doc. #27], at 5–6.
13
     App. 120–22 (Exhibit O)
14
     App. 123–25 (Exhibit P)
15
     Responsive Br. [Doc. #27], at 6–7.


 INSURER DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE OPPOSING INSURER DEFENDANTS’ OPPOSED MOTION FOR   PAGE 5
 PROTECTIVE ORDER FROM DISCOVERY SERVED WHILE THE COURT’S RULING ON ARBITRATION IS PENDING
 1005704-v1/13407-032000
         Case 4:19-cv-00968 Document 34 Filed on 12/12/19 in TXSD Page 6 of 7



before an Arbitration Tribunal, not a federal court. 16 Therefore, the Court should stay all discovery

pending its decision on the Motion to Compel Arbitration.

                                              CONCLUSION

           For the reasons stated, the Insurer Defendants respectfully request that the Court grant their

Motion for Protective Order From Discovery Served While the Court’s Ruling on Arbitration is

Pending and order that the Insurer Defendants’ do not have to respond to Bhandara’s First Set of

Interrogatories to Defendants, First Request for Production to Defendants, or any other discovery

on the merits while the Court is considering Defendants’ motions to compel arbitration.



                                                   Respectfully submitted,

                                                   /s/ Carter L. Ferguson
                                                   Carter L. Ferguson
                                                   State Bar No. 06909500
                                                   SDTX No. 33538
                                                   cferguson@belaw.com
                                                   J. Heath Coffman
                                                   State Bar No. 24059591
                                                   SDTX No. 889906
                                                   hcoffman@belaw.com

                                                   BRACKETT & ELLIS,
                                                   A Professional Corporation
                                                   100 Main Street
                                                   Fort Worth, TX 76102
                                                   817.338.1700
                                                   817.870.2265 facsimile

                                                   ATTORNEYS FOR DEFENDANTS THOSE
                                                   CERTAIN UNDERWRITERS AT LLOYD’S
                                                   LONDON SUBSCRIBING SEVERALLY TO
                                                   CERTIFICATE NUMBER AMR-59923, INDIAN
                                                   HARBOR INSURANCE COMPANY, QBE
                                                   SPECIALTY    INSURANCE    COMPANY,
                                                   STEADFAST    INSURANCE    COMPANY,
                                                   GENERAL SECURITY INDEMNITY COMPANY

16
     Insurance Policy [Doc. #1-1], at 30.

 INSURER DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE OPPOSING INSURER DEFENDANTS’ OPPOSED MOTION FOR   PAGE 6
 PROTECTIVE ORDER FROM DISCOVERY SERVED WHILE THE COURT’S RULING ON ARBITRATION IS PENDING
 1005704-v1/13407-032000
      Case 4:19-cv-00968 Document 34 Filed on 12/12/19 in TXSD Page 7 of 7



                                                   OF   ARIZONA,    UNITED   SPECIALTY
                                                   INSURANCE    COMPANY,    LEXINGTON
                                                   INSURANCE COMPANY, AND OLD REPUBLIC
                                                   UNION INSURANCE COMPANY


                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of December, 2019, the foregoing Opposed Motion

for Protective Order from Discovery Served While the Court’s Ruling on Arbitration is Pending

was electronically filed with the Clerk of Court using the CM/ECF system which will provide

notice of such filing to all counsel of record.

        Via Electronic Filing

        Matthew R. Pearson
        Valerie L. Cantu
        PEARSON LEGAL PC
        425 Soledad, Suite 600
        San Antonio, Texas 78205
        Email: mpearson@pearsonlegalpc.com
        Email: vcantu@pearsonlegalpc.com

        Thomas B. Alleman
        Kyle Owens
        DYKEMA GOSSETT PLLC
        1717 Main, Suite 4200
        Dallas, Texas 75201
        Email: TAlleman@dykema.com
        Email: KOwens@dykema.com

        Scott A. Shanes
        Sarah N. Wariner
        CLARK HILL STRASBURGER
        2600 Dallas Parkway, Suite 600
        Frisco, Texas 75034
        Email: scott.shanes@clarkhillstrasburger.com
        Email: Sarah.wariner@clarkhillstrasburger.com

        DATED this 12th day of December 2019.

                                                   /s/ Carter L. Ferguson
                                                   Carter L. Ferguson

 INSURER DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE OPPOSING INSURER DEFENDANTS’ OPPOSED MOTION FOR   PAGE 7
 PROTECTIVE ORDER FROM DISCOVERY SERVED WHILE THE COURT’S RULING ON ARBITRATION IS PENDING
 1005704-v1/13407-032000
